                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

FRANK LAWRENCE                                                                        PLAINTIFF
#07934-20

V.                                  No. 4:20CV01174-BRW-JTR

KENDRA ROBERTS, APRN, et al.                                                       DEFENDANTS


                                              ORDER

          I have reviewed the Partial Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections were filed. After careful review, I approve and adopt the

Recommendation.

          Accordingly, Frank Lawrence’s requests for dismissal of state criminal charges and release

from custody in his first Substituted Complaint (Doc. No. 26) are DENIED and DISMISSED.

Lawrence’s Motion to Redact and Motion to Substitute Addendum (Doc. 33, 38) are DENIED.

All claims asserted in Lawrence’s second Substituted Complaint, Addenda, Motion to Redact, and

Motion to Substitute Addendum (Docs. 28, 29, 31, 32, 33, 35, 37, & 38) are DISMISSED, without

prejudice. As a result, Defendants Pulaski County, Pulaski County Sheriff Department, Eric

Higgins, Lawrence Hendricks, Dyers, Lattimore, Aramark, Pulaski County Quorum Court, Pat

O’Brien, K. Millken, Conners, Herring, Mossadiq, and Parker are terminated as Defendants in this

action.

          IT IS SO ORDERED this 24th day of May, 2021.



                                                            Billy Roy Wilson__________________
                                                            UNITED STATES DISTRICT JUDGE
